Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10-13, what is meant by “heavy” intermingle.  What amount of intermingling would be considered to be heavy?  The scope of the claim is not clear.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-8, 10-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roman, U.S. Patent No. 4,212,152 in view of EP 3,009,558.
Roman discloses bulky yarns which can be formed into woven fabrics, (col. 9, lines 26-35), wherein the yarns have a denier of greater than 300, (see chart beneath columns 5 and 6), which are heavily texturized, (see col. 8, lines 51-55) in order to produce special effect yarns which can be dyed and which are non-uniform in appearance.  
With regard to the fabric being a woven mesh, since Roman teaches woven fabrics generally, it would have been obvious to have selected from any particular known woven fabric, including a mesh fabric, depending on the final use of the fabric.  
With regard to the limitation that the woven has a smooth matte finish and that the textile has a textured finish, since smooth and textured are relative terms or terms of degree and no particular values are claimed or provided, any woven fabric would have at least a degree of smoothness and matteness, as well as a degree of texture due to be formed from three dimensional yarns. 
 With regard to the fabric being bleach cleanable, any fabric could be treated or cleaned with bleach.  
With regard to the woven textile being upholstery or a barrier, the material of Roman is capable of being used as a barrier or as an upholstery material. 
 With regard to the dye processes, it is noted that Roman teaches that it was well known to dye texturized yarns and fabrics, (see col. 2, lines 61-64), and therefore it would have been 
With regard to the claimed process, Roman discloses providing the yarns, texturizing the yarns and weaving the yarns.
With regard to the claimed knots, Roman teaches that the intermingling provides numerous tack points, (note that tacks, tack point or tacking are other terms in the art for knots in intermingled yarns).  Thus, the intermingling of Roman is considered to be heavy intermingling and produces knots.  See col. 7, line 32-51 and entire document.     
Roman differs from the claimed invention because it does not disclose infusing the fibers with minerals.  
However, EP 3,009,558 discloses infusing yarns for use in woven fabric with minerals including silicon dioxide and titanium dioxide particles, in order to impart stain resistance and cleaning properties to such structures.  See abstract, paragraph 0012, 0051.
Therefore, it would have been obvious to have infused the yarns of Roman with minerals as taught by EP ‘558 in order to impart stain resistance and cleaning properties to the fabric formed from the yarn.
Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Roman in view of EP 3,009,558  as applied to claims 1-8, 10-22 above, and further in view of Burns, Jr. et al, U.S. Patent Application Publication No. 2003/0157295.
Roman differs from the claimed invention because it does not disclose including an acrylic backing.
However, Burns, Jr. discloses applying a secondary backing such as an acrylic to woven fabrics.  See paragraph 0032, 0036.  Therefore, it would have been obvious to have employed an acrylic backing on the fabric of Roman in order to strength the fabric.  
Applicant's arguments filed 12/24/20 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would understand what is meant by “heavy” intermingling.  However, since the term is not defined in the specification and does not have an art recognized meaning the rejection is maintained because the metes and bounds of the claim are not clear in that it is not clear what degree of intermingling would be included or excluded by the limitation “heavy intermingling”.
Applicant argues that the instant invention is drawn to a fabric for use in upholstery.  However, the instant claims are not limited to upholstery.  Further the fabric of Roman is capable of being used as upholstery.  
Applicant argues that EP ‘588 does not teach the limitations of texturizing and the limitation of the claimed denier, while Roman does not teach the mineral infusion.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Therefore, it would have been obvious to have infused the yarns of Roman with minerals as taught by EP ‘558 in order to impart stain resistance and cleaning properties to the fabric formed from the yarn.  Thus, while Applicant argues that the action has not provided a motivation to combine the references, the motivation to combine is clearly found in the teaching of EP ‘558 that infusing yarns with the minerals as taught by EP ‘588 improves the fabric formed from the yarns by imparting stain resistance and cleaning properties to the fabrics.
Applicant argues that Roman does not teach texturizing fibers of the same type to make  a yarn.  However, the claims do not require that the yarns or the fibers of the yarns are identical.  
Applicant argues that Roman is directed to forming a novelty fabric and would have no reason to functionalize the fabric.  It is not fully clear what is meant by functionalize the fabric.  However, the teaching of EP ‘558 to infuse the resins to improve the stain resistance of the fabric would applicable to any type of fabric, since any fabric is liable to be stained, including the fabric of Roman, and thus it would have been obvious to have infused the minerals into the yarn of Roman.
Applicant argues that a person of ordinary skill would instead functionalize the fabric of Roman.  This argument is not clearly understood.  However, the person of ordinary skill in the 
Applicant argues that Roman does not discuss upholstery and therefore a prima facie case of obviousness has not been made that the material of Roman is capable of being used as upholstery.  However, any fabric could be used as upholstery.  
With regard to claim 9, Applicant argues that it would not have been obvious to have provided an acrylic backing because Roman does not use a primary backing.  However, Burns teaches that fabrics can be strengthened by applying an acrylic backing to the fabric and therefore, one of ordinary skill in the art seeking to strengthen the fabric of Roman would have applied an acrylic backing as taught by Burns.
Applicant argues that Roman does not teach “heavy intermingle”.  However, since Roman teaches texturizing the yarns and since no particular values are set forth which clearly define what degree of texturizing would be considered to be heavy intermingle, the texturized yarns of Roman, which are necessarily intermingled, are considered to meet the limitation of heavy intermingle.
Applicant argues that EP ‘588 would not make its fabrics bleach cleanable since it relies on the self cleaning properties.  However, any fabric could be cleaned with bleach.  Whether this would have a negative effect on the strength of the fabric after the cleaning or not, is a separate issue from whether the fabric can be cleaned with bleach.  
Applicant argues that because Roman discloses a novelty yarn it would not have been obvious to have printed or dyed it.  However, it is well known in the art to print and dye textiles, including textiles having fancy or irregular structures, in order to further enhance their aesthetic appeal.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789